DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment received on December 30, 2019 is acknowledged.  Claims 1-10 have been canceled.  Claims 11-16 are pending.
Priority
This application has been filed as a continuation of application no 14/390,980, filed October 6, 2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/390,980, filed on October 6, 2014.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Specification
The disclosure is objected to because of the following informalities: the specification does not include ordered sections for each section of the specification (see below).  Appropriate correction is required. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.
The electrode and battery of claim 13, dependent upon the system of claim 11 have been interpreted only with respect to the structure features of the electrode produced by the system of claim 11, the system components of claim 11 itself (casting system and expanded metal press) are not accorded patentable weight with respect to the electrode product of claim 12 or the battery including the electrode product of claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the regions (4, 6)" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” should be deleted.  In addition, claim 14 then recites “the region (4, 6)” (singular) whereas the term is previously recited as “regions” (plural) and it is not clear whether the term should be in singular or plural form.  Clarification is respectfully requested.
Claim 11 recites the limitation "the regions (3, 5, 7)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” should be deleted. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: opposing electrodes (polarity) and an electrolyte interposed between the electrodes of opposite polarity.  Such features are essential for any electrochemical battery to effectively operate.  Accordingly, the invention of claim 13 is void of those essential features and should be amended to include these features to the extent that such features are supported by the original disclosure.   No new matter is to be introduced.
Claim 15 recites the limitation "the second region (5)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 11 does recite regions (3, 5, 7) therein, the recitation of the region of claim 15 as “the second region (5)” is unclear. It may be that the term is specific to one specific region of the regions 3, 5 and 7 of claim 11 or that it is to any one of these regions.  Clarification is respectfully requested.
Claim 16 is unclear as it references reference character (2) as both a “profiled strip blank (2)” (claim 11, line 1) but also as a “continuous strip blank (2)”.  The term “continuous strip blank (2)” in claim 16 can either be deleted or amended to be consistent with the terminology of claim 11 as a “continuous profiled strip blank (2)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Streuer (DE 102008055775A; as evidenced by U.S. Patent Application No. 2011/0212368).
Claims 12 and 13 are interpreted with respect to the features obtained by the system with respect to the electrode and battery products.  The particulars of the system including a casting system and expanded metal press are not given weight to the electrode and battery (See marked up Figs. 1 and 2 below).  In addition, the electrode can be profiled to have the thickness profile to both sides of the electrode (Figs. 1 and 4) or to only one side of the electrode (Fig. 6).  Therefore, the electrode of Streuer is the same product as that of the instant invention and clearly anticipates the electrode of claim 12.

    PNG
    media_image1.png
    939
    879
    media_image1.png
    Greyscale

The electrode of Streuer is lead and employed in a rechargeable battery (see U.S. Patent Application No. 2011/0212368, paras. [0001], [0004], [0007], [0019] as applied to claim 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheadon (U.S. Patent No. 3,947,936) in view of Streuer (DE 102008055775A; as evidenced by U.S. Patent Application No. 2011/0212368), Wilde (U.S. Patent No. 5,616,425) and Ohara (EP 622161A).
Wheadon discloses a system for forming expanded lead acid electrodes, the system includes a continuous design including a casting system c for continuously casting a continuous strip which is continuously rolled out to a final thickness and an expanded metal press to produce the meshed region (Fig. 8).  Thus the concepts of continually casting a blank and expanding the blank after casting were highly conventional techniques in the art as well as the corresponding systems for producing such a product (as applied to claim 11).
As discussed above, the casting system of Wheadon is a continuous casting system which produces a continuous strip blank (col. 4, ll. 7-44 as applied to claim 16).  
Wheadon does not teach of the grid having thicker frame elements relative to the mesh region (claim 11) or of the casting system being designed to produce the profiled strip blank having the thickness profile of claim 11.

    PNG
    media_image2.png
    357
    898
    media_image2.png
    Greyscale

As to the grid having thicker frame elements relative to the mesh region of claim 11:
Streuer discloses a system for producing the electrode of Figs. 1-4.   The grid is produced by stamping sections out from an electrode material lead which is initially cast and then rolled flat (para. [0018]).  The cast electrode is achieved using the inventive design of Streuer there to provide for thicker boundaries relative to the thinner central mesh regions for the electrodes produced.  It is evident that the system for producing the electrode of Streuer includes initially casting the grid 16 (para. [0018]).  The cast, is processed to obtain the profiled grids of Streuer having the thicker boundaries relative to the thinner mesh regions (Figs. 1-4).  At some point during the manufacturing process and systems for performing the process, a means for forming the meshed region would have been obvious to employ to form the meshed region.  Such systems in the battery art typically employ an expander to form the mesh region.
Thus as discussed above, Streuer first teaches of a system for manufacturing an electrode for lead-acid batteries.  The system produces electrodes having at least one upper and/or lower frame element as well as a meshed region extending away from the frame element having plural openings and wherein the frame element(s) is/are thicker than the meshed region (Figs. 2, 5 and 6).   The system of Streuer includes a casting system to cast the electrode and a means for forming the meshed region of the electrode.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Wheadon to produce electrodes having thicker frame elements as taught by Streuer since it would have improved the mechanical strength of the grid.
As to the casting system itself producing the profiled blank (claim 11).
As discussed above, Wheadon teaches of a conventional system for forming grids including continuously casting the grid and then subjecting the grid to an expanding system to form the meshed region.  Streuer obviates modifying the design of the grid to have thicker frame elements relative to the central mesh region to improve the mechanical strength of the grid.  Therefore modifying a conventional grid producing system such as the casting and expander system of Wheadon to obtain the resultant electrode of Streuer by any combination of conventional systems and methods known in the art at the time the claimed invention was made would have been reasonably within the skill of the ordinary worker in the art as equivalent system designs for obtaining the profiled electrode.
Ohara teaches that a profile of a current collector can be equivalently formed from either rolling, extrusion or casting (paragraph bridging columns 3 and 4).  Wilde further teaches that a profiled blank can be formed by the continuously casting the metal material wherein the cast has a thinner central portion and thicker frame elements (Fig. 1 and corresponding disclosure).  Accordingly, the concept of designing the casting system of Wheadon to produce the profiled blank itself would have been obvious to one of ordinary skill in the art at the time the claimed invention in view of Streuer, Wilde and Ohara since it would have integrated the casting and profiling of the blank in the casting system itself (making it integral), thereby simplifying the number of different system components to obtain a profiled continuously cast blank.
In summation, Wheadon recognized conventional grid making systems as a combination of a continuous casting system and an expander system.  Streuer recognized modifying a continuously casted grid to have thicker frame elements to improve the mechanical strength of the grid.  Modifying the system designs to meet the grid design including the implementation of other conventionally known systems and methods whereby the casting system produces a profiled grid itself would have been reasonably within the skill of the ordinary worker in the art as further shown by Wilde and Ohara as there would have been a reasonable expectation that other conventional systems and methods would have provided alternative but equivalent systems for effectively producing a continuously cast, profiled blank for a grid that is then subjected to an expander.  Furthermore, designing a continuous casting system to produce a profiled blank itself would have provided an integral design for casting and profiling the blank in one system component, thus reducing the number of additional system components need to produce a profiled blank.  Accordingly, the system of claim 11 is not held to constitute a novel contribution to the art and is obvious for at least those reasons discussed above.
As to claims 12 and 13, upon modifying the system of Wheadon in accordance with the teachings of Streuer, the grid electrode would have the same structure as in claim 12 and was employed in lead-acid battery systems as applied to claim 13.
Claims 12 and 13 are interpreted with respect to the features obtained by the system with respect to the electrode and battery products.  The particulars of the system including a casting system and expanded metal press are not given weight to the electrode and battery (See marked up Figs. 1 and 2 below).  In addition, the electrode can be profiled to have the thickness profile to both sides of the electrode (Figs. 1 and 4) or to only one side of the electrode (Fig. 6).  Therefore, the electrode of Streuer is the same product as that of the instant invention and clearly anticipates the electrode of claim 12.


    PNG
    media_image1.png
    939
    879
    media_image1.png
    Greyscale

The electrode of Streuer is lead and employed in a rechargeable battery (see U.S. Patent Application No. 2011/0212368, paras. [0001], [0004], [0007], [0019] as applied to claim 13).
Therefore, the combination of Wheadon in view of Streuer obviates the electrode design of claim 12 and lead acid battery including at least one electrode having the design of claims 12.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wheadon et al. (U.S. Patent No. 3,947,936) in view of Streuer (DE 102008055775A; as evidenced by U.S. Patent Application No. 2011/0212368), Wilde (U.S. Patent No. 5,616,425) and Ohara (EP 622161A) as applied to claim 11 above, and further in view of Omae et al. (U.S. Patent Application Publication No. 2001/0042288) or Iwamura et al. (U.S. Patent No. 4,305,187).
The difference not yet discussed is of the particular features of the expanded metal system having the cutting blades for providing longitudinal slots in the strip blank of the meshed region (claim 14).
Typical grid expanders in the battery art includes expanders with cutting blades that first provided longitudinal slots in the blank.  Cutting blades provided longitudinal slots in the blank 1 in the meshed region 3 which is then drawn transverse to the longitudinal direction of the blank 1 (Fig. 1 of Omae and Figs. 3a-5b, 9a-10 and 13 of Iwamura). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the expanded metal system of modified Wheadon to having blades to cut strips in the blank and produce the meshed region using a transverse drawing direction as taught by Omae or Iwamura and as is known in the art as it would have provided a simple design and method for forming expanded mesh regions in the grid.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wheadon et al. (U.S. Patent No. 3,947,936) in view of Streuer (DE 102008055775A; as evidenced by U.S. Patent Application No. 2011/0212368), Wilde (U.S. Patent No. 5,616,425) and Ohara (EP 622161A) as applied to claim 11 above, and further in view of Larsen et al. (U.S. Patent No. 5,948,566).
The difference not yet discussed is of the tabs being produced out of the second region of increased thickness by die cutting with the expanded metal press (claim 15).
Larsen disclosed electrode grid forming systems wherein a source of a continuous strip is provided to an expander 50, to form the expandable pattern and then to a die cutter (tab blanker 58) which forms the lug and top bar frame of the plate by punching (Fig. 3 and corresponding disclosure).  Such a system was conventionally known in the battery grid making art to effectively expand a battery grid and form discrete grids with corresponding tabs/slugs in the expanded grid frame.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of modified Wheadon to include a an expander and die cutter for expanding and die cutting the electrode grids from the continuous blank tab cutting step as it would have provided a step for effectively separating the grids of modified Wheadon while also forming the tabs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725